Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Provisional Application
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e)  or under 35 U.S.C. 120, 121, 365(c), or 386(c)  is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. [1] as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed nonprovisional application or provisional application for which benefit is claimed). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a)  or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
Specifically, the features “partial images of knife points” and “partial images of guns including triggers”, are not supported in the Provisional Application.  For instance, Fig. 5 of the Provisional Application discloses image sets of “Guns” and “Knives” that are used for training the Machine Learning model, but does not include specifically “partial images of knife points” or “partial images of guns including triggers” as recited in the amended claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


A.	Claims 1, 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Akcay (“Transfer learning using convolutional neural networks for object classification within X-ray baggage security imagery”, IEEE September 2016) in view of Spies US 2007/0280519), Morphological Image Processing (“https://www.cs.auckland.ac.nz/courses/compsci773s1c/lectures/ImageProcessing-html/topic4.htm” available from 2012) and Mery (“Automated Object Recognition Using Multiple X-ray Views”, ASNT/Materials Evaluation, Nov 2014)

As for claim 1, Akcay teaches
A system for identifying [objects in images], comprising:
	an X - ray imaging system for producing X-ray images images of luggage;  
	a pre-trained convolutional neural network that is further trained on a database of images of knives and handguns (ch 2.3 par 1, dataset includes images of firearms and knives) [..], the pre-trained convolutional neural network being configured to analyze the [.. ] outlines of the dense objects to identify weapons in the X - ray images (ch 4 par 1 classification)
Akcay does not specifically teach, Spies however teaches
a processor configured to apply a threshold to the X-ray images to separate out outlines of dense objects that pass the threshold (Spies Fig 2 el 1042 [0047]) and 
wherein the processor is further configured to 
.. apply a smoothing filter for smoothing the outlines of the dense objects that pass the threshold and satisfy the minimum size requirement to provide smoothed outlines of the dense objects (Spies Fig 2 el 1044 [0050])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the baggage screening system of Akcay by including image enhancement features of Spies, as all pertain to the art of image processing.  The motivation to do so would have been, to clean up the image from noise and jagged edges of object shapes, in order to improve classification result.  Futhermore, Spies [0073] teaches applying the image processing method in airport luggage security systems.
the combination of Akcay and Spies does not specifically teach, Morphological Image Processing however teaches
satisfy a minimum size requirement (Morphological Image Processing, pg 5, Fig subtitled “f o s (9x9x square)”, teaches that the morphological opening operation removes objects that are smaller than the structuring element; the size of the structuring element can thus be called “a minimum size requirement”)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Akcay and Spies by including the specifics of the opening operation taught by Morphological Image Processing, as all pertain to the art of image processing.  The motivation to do so would have been, Spies Fig 2 el 1057 [0060] teaches applying the “morphological opening” operation to the image after the thresholding 1042 and prior to smoothing 1044, however does not provide much detail of the effects of the operation on the image.  Morphological Image Processing describes the operation in more detail, including the effect of removing objects smaller than the structuring element size.
The combination of Akcay, Spies and Morphological Image Processing does not explicitly teach, Mery however teaches 

..a database of images of knives and handguns including partial images of knives including knife points and partial images of guns including gun triggers (Mery, Fig 6, middle row of images below the large image, 3rd and 4th image from the left, teaches examples of a handgun with trigger visible, overlapping a knife with point visible; the overlapping creates partial images for the knife and for the handgun, as neither object can be fully seen; furthermore Examiner takes Official Notice that in a real-life scenario it is equally feasible for a handgun to overlap the knife or vice versa, therefore images with a knife below the handgun are equally likely as images with a handgun below the knife)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the object classification taught by combination of Akcay, Spies and Morphological Image Processing, to include x-ray weapons images of Mery, as both pertain to the art of object recognition.  The suggestion/motivation for doing so would have been to improve performance of detecting weapons objects in luggage in situations of occlusion.

As for claim 6, the combination of Akcay, Spies, Morphological Image Processing and Mery teaches 
	the processor is further configured to apply a minimum size requirement to the outlines of dense objects that pass the threshold  (Morphological Image Processing, as discussed above, applied after thresholding, pg 3 Fig “Binary image by thresholding”)

As for claim 8, the combination of Akcay, Spies, Morphological Image Processing and Mery teaches
	the smoothing filter is a Gaussian filter (Spies [0056]) 


As for claim 9, the combination of Akcay, Spies, Morphological Image Processing and Mery teaches 
	the convolutional neural network further comprises a graphics processing unit (Akcay, ch 2.1 par 1 teaches utilizing GPU architecture with neural network models)



B.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Akcay, Spies, Morphological Image Processing and Mery in further view of  Stein (US5044002)

As for claim 5, Akcay, Spies, Morphological Image Processing and Mery does not teach, Stein however teaches
	the X - ray imaging system is a dual - beam X - ray imaging system (Stein, col 4 ln 34-35)
It would have been obvious for one of ordinary skill in the art to modify the teaching of Akcay, Spies, Morphological Image Processing and Mery by including features of Stein, as all pertain to automated analysis of X-Ray images.  The motivation to do so would have been, to enhance the effectiveness of the imaging system.



Final Rejection
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ROZ whose telephone number is (571)270-3382.  The examiner can normally be reached on M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park  can be reached on  (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK ROZ/
Primary Examiner, Art Unit 2669